FILED
                             NOT FOR PUBLICATION                              OCT 12 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AIFANG SHI,                                       No. 09-15033

               Plaintiff - Appellant,             D.C. No. 2:07-cv-01147-SRB

  v.
                                                  MEMORANDUM *
RUTH E. CARLSON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Aifang Shi appeals pro se from the district court’s summary judgment in her

action alleging national origin discrimination and retaliation in violation of Title VI

of the Civil Rights Act after being dismissed from a nursing program. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Vasquez v. County

of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2003). We affirm.

      The district court properly granted summary judgment on Shi’s

discrimination and retaliation claims because she failed to create a triable issue as

to whether the defendant’s legitimate reasons for dismissing her were pretextual.

See Leong v. Potter, 347 F.3d 1117, 1124-25 (9th Cir. 2003) (affirming summary

judgment on Title VII claims where plaintiff did not raise a genuine issue of

material fact as to whether employer’s legitimate, nondiscriminatory reason for the

challenged employment action was a pretext for discrimination); Villiarimo v.

Aloha Island Air, Inc., 281 F.3d 1054, 1065 n.10 (9th Cir. 2002) (retaliation case

fails where plaintiff does not demonstrate pretext); see also Smith v. Barton, 914

F.2d 1330, 1336 (9th Cir. 1990) (courts look to Title VII to determine appropriate

rules under Title VI).

      The district court properly granted summary judgment on Shi’s claims under

34 C.F.R. §§ 100.3 and 100.7 because Shi abandoned these claims in her

opposition to summary judgment. See Hollinger v. Titan Capital Corp., 914 F.2d

1564, 1578 (9th Cir. 1990).

      We do not consider Shi’s contentions that were not raised in the opening

brief. See Friends of Yosemite Valley v. Kempthorne, 520 F.3d 1024, 1033 (9th


                                           2                                    09-15033
Cir. 2008) (arguments not raised by a party in the opening brief are deemed

waived).

      Shi’s motion to strike the answering brief is denied.

      Shi’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                   09-15033